Title: To James Madison from William C. C. Claiborne, 18 February 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans Feby. 18th. 1804
I have the pleasure to inform you that good order continues to prevail in this City, and I believe throughout the Province.
The people manifest great anxiety for some fixed Government, but evidence at present great respect for the existing authorities.
In my Judicial capacity I receive daily applications; I put off every case that can possibly admit of delay, in full expectation, that in two or three weeks I shall be informed that a regular Judiciary for Louisiana is established by an act of Congress.
After the cession of Louisiana to the United States, a number of speculators in Natch⟨e⟩z and in different parts of the Mississippi Territory, surveyed lands by permission of a Captain Videl (a late Spanish Commandant) in the District of Concord, and which they are now desirous of settling and improving. To a letter upon this subject which I received from Major Claiborne the present Commandant of Concord, I returned an answer of which the enclosed is a copy.
The lands in Concord are very valuable, and will command lucrative and immediate sales; I thought it my duty to continue them unincumbered with unjust claims until Congress should make some provision for the disposition of vacant lands in Louisiana. I have incurred greatly, the displeasure of these speculators, and I learn that they already unite in calumniating me; but if my conduct in this particular meets the approbation of the Executive, I shall not regard the abuse or censure of others.
The Spanish and French Commissioners and forces are still here; they continue to talk of a speedy evacuation, but I fear it will be still delayed for several weeks. All the archives are not delivered; so soon as they are received, we shall close the Commission, and I believe General Wilkinson will then return to the United States.
If after our commission is closed, Mr. Laussat and the Spanish Commissioners should remain in this City, I would wish to learn from you, whether I am still to view them as Diplomatic characters entitled to all the previleges of foreign Ministers. I wish your opinion upon this point, because I learn that several suits will probably be commenced against them so soon as it shall be known that our correspondence as Commissioners shall have ceased. Accept assurances of my high and respectful consideration
William C. C. Claiborne
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner: “recd. 4 April / Settlements under Sp. grants.” Second RC marked duplicate. Enclosure not found, but see n. 2.




   
   For an earlier reference to this speculation in Louisiana lands, see Claiborne to JM, 7 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:387).



   
   Claiborne probably enclosed a copy of his 7 Feb. 1804 letter to his brother, Ferdinand L. Claiborne, stating that he considered the surveys made with José Vidal’s permission “as confering no Title either in Law or equity; these Lands are therefore in my opinion vacant.” Lacking the authority to dispose of government lands, Claiborne could delegate none to Ferdinand. The disposal of public lands would have to wait until Congress made “some permanent provisions for the … disposition of our newly acquired Territories.” Until then he was determined “to prevent the Settling of vacant Lands,” and he asked Ferdinand’s cooperation (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:365).


